Morton, 0. J.
In a civil suit, an appeal vacates the judgment of the court appealed from, and the case is to be tried in the appellate court upon the pleadings there ordered and the issue there joined, and is open to any defence upon the merits. Pub. Sts. c. 155, § 35. The 43d rule of the Superior Court, requiring that “ a written answer shall be filed in this court, in all appeal cases, within thirty days after the entry of the appeal, unless the court shall otherwise order,” authorized the defendant to file an answer setting up that the action was prematurely brought, this being a defence which may be pleaded in bar, and not mere matter of abatement. Franklin Savings Institution v. Reed, 125 Mass. 365. The court rightly tried the case upon the issue thus joined in the Superior Court, and evidence that the suit was prematurely brought was properly admitted.

Exceptions overruled.